This is a companion case to Parks v. Libby-Owens-Ford GlassCo. (ante, p. 130,) Boshuizen v. Thompson  Taylor Co.
(ante, p. 160,) and Vallat v. Radium Dial Co. (ante, p. 407,) decided at this term. The facts, although differing in detail, are in substance the same. The same constitutional questions are involved. The circuit court of Cook county rendered judgment, in accordance with a jury verdict, against appellant for damages in the sum of $20,000, and from this judgment the present appeal was taken.
Upon the authority of our holdings in the three above named cases the judgment of the circuit court was erroneous, and it is therefore reversed.
Judgment reversed. *Page 484